IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 48195

 CHRIS MANNING, individually; DENNIS )
 PIATT, individually; ENRIQUE        )
 QUILANTAN, individually; LISA LOPEZ,)
 individually; and on behalf of all others
                                     )
 similarly situated,                 )
                                                         Boise, December 2021 Term
                                     )
    Plaintiffs-Appellants,           )
                                                         Opinion Filed: March 9, 2022
                                     )
 v.                                  )
                                                         Melanie Gagnepain, Clerk
                                     )
 MICRON TECHNOLOGY, INC., a Delaware )
 corporation,                        )
                                     )
    Defendant-Respondent.            )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada County.
       Melissa Moody, District Judge.

       The decision of the district court is affirmed.

       Rossman Law Group, PLLC, Boise, for appellants Chris Manning, Dennis Piatt,
       Enrique Quilantan and Lisa Lopez. Eric S. Rossman argued.

       Stoel Rives LLP, Boise, for respondent, Micron Technology, Inc. W. Christopher
       Pooser argued.

                                    _____________________

STEGNER, Justice.
       This appeal arises from the district court’s grant of summary judgment in favor of Micron
Technology, Inc. (Micron). The case arose when four Micron employees (the Employees) filed a
class action complaint against Micron on June 13, 2019, asserting violations of the Idaho Wage
Claim Act. At the time, Micron had in place a compensation plan called the Incentive Pay Plan
(IPP), in which eligible employees could earn yearly bonuses based on a number of performance
metrics. The Employees alleged that the bonuses they received on November 23, 2018, for
Micron’s 2018 fiscal year should have been greater.
       Micron filed a motion for summary judgment, arguing that the Employees’ complaint was
time-barred by Idaho Code section 45-614. Micron argued that section 45-614’s six-month statute



                                                 1
of limitations applied to the Employees’ complaint because they sought “additional wages,” as
opposed to “unpaid wages.” The district court granted Micron’s motion for summary judgment.
The Employees timely appealed, arguing that the two-year statute of limitations applies. We affirm
the decision of the district court.
                        I.       FACTUAL AND PROCEDURAL BACKGROUND
    A. Factual Background
         Chris Manning, Dennis Piatt, Enrique Quilantan, and Lisa Lopez (the Employees) are
current employees of Micron and were employees during the entirety of Micron’s 2018 fiscal year.
Micron employed a performance-based annual bonus plan, the Incentive Pay Plan (IPP or the
Plan), which provided additional compensation for employees following the end of the fiscal year
based on several performance metrics including the company’s annual performance goals as well
as each individual employee’s performance. Micron also compensated its employees regularly
every two weeks throughout the year at a rate that exceeded the federal minimum wage.
         According to the IPP in effect for Micron’s 2018 fiscal year, the Plan was “designed to (1)
improve overall Company performance through the establishment of goals and reward
appropriately for attainment of those goals; and (2) attract, retain, and reward eligible Team
Members by providing incentives that drive financial performance and business objectives critical
to the Company’s overall success.” Under the “Performance Periods” heading, the IPP states:
         Awards under the Plan are based on the attainment of applicable corporate,
         shared[,] and individual goals for specified performance periods, which typically
         follow the Company’s fiscal year (quarter, half-year, or annual). Different goals
         and different individuals may have different performance periods. The performance
         period is specified in your goal communication. Any performance periods may be
         altered by the CEO in his or her sole and absolute discretion at any time, including
         after the applicable period has started.
The “payment date” for the IPP bonus was “the first practical payroll date following certification
of results.”
         Jill Chris, Micron’s corporate representative, stated during her deposition that the
performance period for “all IPP participants” was Micron’s “fiscal year [20]18,” which ran from
September 1, 2017, through August 31, 2018. 1 Chris also clarified that “[p]erformance outside of
the fiscal year [2018] was not considered for FY 18 IPP.” It is undisputed that the fiscal year 2018


1
 Chris repeatedly referred to the last day of Micron’s fiscal year as August 30, 2018. However, it appears this was a
misstatement as several documents in the record confirm that the last day of the fiscal year was August 31, 2018.


                                                         2
IPP bonuses were paid out on November 23, 2018, roughly three months after the end of fiscal
year 2018.
       The Employees alleged in their complaint that because Micron enforced a “mandatory
distribution quota” in awarding bonuses for fiscal year 2018, in contravention of Micron’s usual
policy, their annual performance ratings were improperly decreased, leading to smaller IPP
bonuses than were due. Manning received an annual performance rating of “3” out of a possible
“5.” As a result, his IPP payout totaled $33,158.83. Manning alleges that his bonus should have
been $18,000 greater than what he received due to the decreased performance rating. Piatt received
a “2” rating, and his IPP payout totaled $4,853.71. Piatt alleges that his bonus should have been
$8,500 greater than what he received. Quilantan received a “3” and his IPP payout totaled
$11,123.13. Quilantan alleges that his bonus should have been $4,400 greater than what he
received. Finally, Lopez received a “2” and her IPP payout totaled $1,826.98. Lopez alleges that
her bonus should have been $3,392.96 greater than what she received.
   B. Procedural History
       On June 13, 2019, Manning filed a class action complaint against Micron. The complaint
alleged that Micron violated the Idaho Wage Claim Act by (1) breaching the covenant of good
faith and fair dealing, and (2) committing fraud.
       In response, Micron filed an Idaho Rule of Civil Procedure 12(b)(6) motion to dismiss the
Employees’ complaint and a Rule 12(f) motion to strike the class allegations. Micron first argued
that Manning did not have standing to represent employees who received a rating of “2,” because
Manning himself had received a “3.” Micron also argued that Idaho Code section 45-614 barred
Manning’s complaint because the six-month statute of limitations had run. Micron next contended
that Manning failed to plead fraud with particularity, as required by Idaho law. Before a hearing
on Micron’s motion, Manning filed an amended complaint, this time additionally naming the three
other employees (Piatt, Quilantan, and Lopez) who were rated either a “2” or “3.” The district
court denied Micron’s motion to strike and motion to dismiss. Micron subsequently filed an answer
to the Employees’ complaint on September 23, 2019, which also included several affirmative
defenses.
       In the interim, the parties filed a proposed joint scheduling order, agreeing to conduct
limited discovery on the statute of limitations issue. The parties also agreed that this “phase one”
of discovery would “culminate with the filing of Micron’s Motion for Summary Judgment on



                                                    3
Statute of Limitations.” If the district court granted Micron’s motion for summary judgment on
that issue, the parties stipulated that the Employees’ “entire action will be dismissed with
prejudice.” The district court adopted the parties’ proposed order.
       After limited discovery was conducted on the statute of limitations issue, Micron moved
for summary judgment, again alleging that the Employees’ complaint was time-barred by Idaho
Code section 45-614. Micron filed several exhibits with its motion, including declarations from
(1) Rick Bergstrom (counsel for Micron), (2) Jill Chris (Micron’s corporate representative), (3)
Lance Harris (Manning’s supervisor), (4) Ping Digaum (Piatt’s supervisor), (5) Jim Miller
(Quilantan’s supervisor), and (6) Carolyn Meador (Lopez’s supervisor). A copy of Chris’s
deposition transcript was also attached, as well as the IPP in effect for fiscal year 2018, reward
letters, pay stubs, and performance reviews for each named employee-plaintiff. Each of the
Employees’ supervisors declared that their performance review of each respective employee was
based solely on work performed during the 2018 fiscal year.
       In its motion, Micron argued that because the Employees sought “additional wages,” the
six-month statute of limitations set forth in Idaho Code section 45-614 barred their claims. Micron
asserted that the Employees had not raised a genuine issue of material fact during the limited
discovery phase, and, as such, their complaint should be dismissed. The Employees opposed
Micron’s motion for summary judgment, arguing that the “default” statute of limitations for wage
claims was two years, and unless Micron could “demonstrate, as a matter of law, that the six-month
statute of limitations applie[d],” the default two-year limitation period was applicable.
       The parties argued the motion on June 22, 2020. The district court issued an order granting
Micron’s motion for summary judgment on June 24, 2020. The district court concluded that the
Employees’ cause of action accrued when they were paid their IPP bonuses on November 23,
2018. The district court also concluded that the six-month statute of limitations set forth in Idaho
Code section 45-614 applied to the Employees’ claims because they sought “additional wages” in
the form of greater IPP bonus payouts. The district court further concluded that the IPP bonuses
were attributable to the 2018 fiscal year, which is a pay period.
       The Employees timely appealed.
                                    II.    STANDARD OF REVIEW
              In an appeal from an order of summary judgment, this Court’s standard of
       review is the same as the standard used by the trial court in ruling on a motion for
       summary judgment. Purdy v. Farmers Ins. Co. of Idaho, 138 Idaho 443, 445, 65


                                                 4
       P.3d 184, 186 (2003). All disputed facts are to be construed liberally in favor of the
       non-moving party, and all reasonable inferences that can be drawn from the record
       are to be drawn in favor of the non-moving party. Id. Summary judgment is
       appropriate if the pleadings, depositions, and admissions on file, together with the
       affidavits, if any, show that there is no genuine issue as to any material fact and that
       the moving party is entitled to a judgment as a matter of law. Id. If the evidence
       reveals no disputed issues of material fact, then only a question of law remains,
       over which this Court exercises free review. Id.
Ware v. City of Kendrick, 168 Idaho 795, 798, 487 P.3d 730, 733 (2021) (quoting Estate of Becker
v. Callahan, 140 Idaho 522, 525, 96 P.3d 623, 626 (2004)).
       This Court freely reviews questions of statutory interpretation. Florer v. Walizada, 168
Idaho 932, 935, 489 P.3d 843, 846 (2021).
                                       III.    ANALYSIS
   A. The district court did not err in granting summary judgment in favor of Micron
      because the Employees are seeking “additional wages.”
       This case primarily turns on the application of Idaho Code section 45-614, which sets the
statute of limitations on wage claims under the Idaho Wage Claim Act. See I.C. §§ 45-601–621.
The Employees claim that the two-year statute of limitations applies because they are claiming
wages “not attributable to any particular pay period.” Alternatively, Employees contend that they
claim “unpaid wages due fifteen days after the end of Fiscal Year 2018 and the November 2018
payments were merely late partial payments of amounts owed.” Micron, in response, argues that
the six-month statute of limitations applies because “each Appellant was paid a [fiscal year 20]18
IPP bonus but claims a larger bonus amount and thus seeks additional wages, not unpaid wages.”
       The Idaho Wage Claim Act defines “wages” as “compensation for labor or services
rendered by an employee, whether the amount is determined on a time, task, piece[,] or
commission basis.” I.C. § 45-601(7). “Wages earned over a longer period of time [than one month],
such as an annual bonus based upon net profits, will come due during a specific calendar month
and are covered by the statute.” Paolini v. Albertson’s Inc., 143 Idaho 547, 549, 149 P.3d 822, 824
(2006); see also Savage v. Scandit Inc., 163 Idaho 637, 642, 417 P.3d 234, 239 (2018) (“Bonuses
fall under the definition of wages and are subject to the mandatory trebling statute if they are not
paid when they are due.”). Furthermore, so long as an employer pays its employees a minimum
wage for all hours worked at least once a month, the terms of any additional compensation may be
negotiated between the employer and the employee. Smith v. Kount, Inc., 169 Idaho 460, 463, 497
P.3d 534, 537 (2021).


                                                  5
         Idaho Code section 45-614 sets forth a two-year statute of limitations for claims of
“unpaid” wages, but if an employee seeks “additional” wages, a claim must be brought within six
months:
         Any person shall have the right to collect wages, penalties and liquidated damages
         provided by any law or pursuant to a contract of employment, but any action
         thereon shall be filed either with the department or commenced in a court of
         competent jurisdiction within two (2) years after the cause of action accrued,
         provided, however, that in the event salary or wages have been paid to any
         employee and such employee claims additional salary, wages, penalties or
         liquidated damages, because of work done or services performed during his
         employment for the pay period covered by said payment, any action therefor shall
         be commenced within six (6) months from the accrual of the cause of action. It is
         further provided that if any such cause of action has accrued prior to the effective
         date of this act, and is not barred by existing law, action thereon may be commenced
         within six (6) months from the effective date of this act. In the event an action is
         not commenced as herein provided, any remedy on the cause of action shall be
         forever barred.
I.C. § 45-614 (2018) (italics added). 2 “A cause of action for the collection of wages accrues when
an employee has a right to collect the wages that are allegedly owed to him.” Callenders, Inc. v.
Beckman, 120 Idaho 169, 174, 814 P.2d 429, 434 (Ct. App. 1991).
    1. Micron’s 2018 fiscal year is the pay period for the 2018 IPP bonus.
         The district court concluded that the “undisputed facts indicate that the IPP bonus was
based on work performed in the 2018 fiscal year; the pay period is the 2018 fiscal year.” In doing
so, the district court noted that Micron’s annual bonus program was distinguishable from the
severance pay package described in Johnson v. Allied Stores, Inc., 106 Idaho 363, 368, 679 P.2d
640, 644 (1984), or the retirement benefits package discussed in Latham v. Haney Seed Co., 119
Idaho 412, 414, 807 P.2d 630, 632 (1991), because Micron’s fiscal year IPP bonus was not earned
over the “entire course of the employment relationship.”
         On appeal, the Employees first argue that the IPP payout was not attributable to a specific
pay period: “Nothing in the way in which [Micron] established, calculated, and paid the IPP bonus
is consistent with the bonus being paid for a specific ‘pay period’ as that term is used in the Idaho
Wage Claim Act.” Because there was no “pay period” for the IPP payment, Employees contend


2
  During this litigation, Idaho Code section 45-614 was amended. See H.B. 113, 65th Leg., 1st Reg. Sess. (Idaho
2019). The amendment, which went into effect on July 1, 2019, changed the six-month statute of limitations for
additional wages to twelve months. See id.; I.C. § 45-614 (2021). It is undisputed that at the time the Employees filed
their complaint on June 13, 2019, the six-month statute of limitations was in effect.


                                                          6
that their claims are for “unpaid wages,” and the two-year statute of limitations applies. The
Employees assert that the IPP bonus was “earned over multiple established pay periods,” and, as
such, “falls clearly within the general” two-year statute of limitations.
       In response, Micron asserts that the pay period for the 2018 IPP was the 2018 fiscal year.
Micron notes that the Employees concede this point by admitting that “the IPP bonus payments
made on November 23, 2018, exclusively compensated work performed during FY 18.” (Italics in
original.) Micron points to Chris’s deposition testimony as well as the declarations of the
Employees’ respective supervisors acknowledging that the performance reviews and IPP payouts
for 2018 compensated only work performed during the 2018 fiscal year.
       The six-month statute of limitations in Idaho Code section 45-614, which was in effect at
the time, applies when an employee claims additional wages “for a specific pay period from which
an employee has already received some payment of salary or wages.” Johnson, 106 Idaho at 367,
679 P.2d at 644 (italics in original). “Any person has the right to collect wages provided by law or
pursuant to an employment contract, but the action to collect those wages must be commenced
within six months after the cause of action accrues if the claim is for wages additional to those
already paid.” Callenders, Inc., 120 Idaho at 173–74, 814 P.2d at 433–34 (italics added).
       “Under I.C. § 45-608, an employer is required to adhere to a schedule paying its employees
at least once a month.” Bakker v. Thunder Spring-Wareham, LLC, 141 Idaho 185, 190, 108 P.3d
332, 337 (2005). “Beyond that, the Wage Claim Act does not place any limitations on the ability
of the employer and employee to contract for the terms of the employee’s compensation.” Id.
       Employees contend that their IPP payouts are like severance packages and retirement
benefits. In Johnson, this Court concluded that severance pay packages are “not attributed to, or
earned in a specific pay period,” but are instead “earned over the entire course of the employment
relationship.” 106 Idaho at 367, 679 P.2d at 644. Similarly, in Latham, this Court held that
retirement benefits “were not attributed to nor earned in a specific pay period” because the “cash
value of the policies increased each year, but the benefits to which Latham was entitled were
earned over the entire course of the employment relationship[.]”119 Idaho at 414, 807 P.2d at 632.
       Because the IPP bonus was earned over a specific period, i.e., Micron’s 2018 fiscal year,
the wages due were attributable to a specific pay period. It is undisputed that the Employees
received their IPP bonuses on November 23, 2018, in addition to their regular, bi-weekly wages
for that regular pay period. It is also undisputed that the 2018 IPP bonus only compensated the



                                                  7
Employees for work done during the 2018 fiscal year; the IPP bonus was paid out approximately
three months after the conclusion of the 2018 fiscal year (which ended August 31, 2018). Chris
testified, and the IPP document itself corroborates, that this delay was due to the time needed for
the company to calculate and certify individual awards based on both the company’s profitability
as well as the individual employee’s performance rating.
       The Employees even concede in their opening brief that the IPP bonus compensated only
work done during the 2018 fiscal year. They state: “Consistent with the plan, the IPP bonus
payments made on November 23, 2018 exclusively compensated work performed during FY 18,
which concluded on August 3[1], 2018[.]” The Employees have not shown that there is a genuine
question of material fact that the 2018 IPP bonus payout was not attributed to a particular pay
period. See I.R.C.P. 56(a). As such, the applicable pay period for the 2018 IPP bonus was Micron’s
2018 fiscal year.
   2. The Employees’ claims are time-barred by Idaho Code section 45-614.
       The Employees are seeking “additional wages” within the meaning of the six-month statute
of limitations contained in Idaho Code section 45-614. The plain language of the statute supports
this outcome:
       [I]n the event that salary or wages have been paid to any employee and such
       employee claims additional, salary, wages, penalties, or liquidated damages,
       because of work done or services performed during his employment for the pay
       period covered by said payment, any action therefor shall be commenced within six
       (6) months from the accrual of the cause of action.
I.C. § 45-614 (2018) (italics added); see also Elsaesser v. Gibson, 168 Idaho 585, 593, 484 P.3d
866, 874 (2021). “Where the language of a statute is unambiguous, the clearly expressed intent of
the legislature must be given effect; the Court need not go beyond the plain meaning of the statute.”
Elsaesser, 168 Idaho at 593, 484 P.3d at 874. Idaho Code section 45-614 is unambiguous; it clearly
defines instances where the six-month statute of limitations applies as opposed to the two-year
statute of limitations. If a portion of the disputed wages have already been paid, and an employee
claims an additional amount to what has already been paid, the six-month limitations period
applies. Accordingly, we will look no further than the statute’s plain language in order to conclude
that the Employees seek “additional” wages within the meaning of section 45-614.
       Here, the Employees each received IPP bonus payouts on November 23, 2018, for work
performed exclusively during the 2018 fiscal year. Therefore, it is undisputed that each employee
“ha[d] been paid” wages attributable to the pay period. I.C. § 45-614. Now, on appeal, each


                                                 8
employee alleges that they should have received greater bonus payouts. If such an “employee
claims additional salary, wages, penalties, or liquidated damages, because of work done or services
performed during his employment for the pay period covered by said payment,” then an action for
those additional wages must be brought within six months. Id. (italics added). The Employees are
seeking wages in addition to those they already received. Consequently, the six-month statute of
limitations applies to their claims.
       Because the six-month statute of limitations applies to Employees’ claims, the Employees’
claims are time-barred. The Employees’ cause of action accrued when they received their 2018
IPP bonus on November 23, 2018. See Callenders, Inc., 120 Idaho at 174, 814 P.2d at 434. There
is no dispute that if the six-month statute of limitations applies, the Employees’ claims are too late
to afford them a recovery. Accordingly, the Employees’ claims are time-barred by Idaho Code
section 45-614. We affirm the district court’s grant of summary judgment in favor of Micron.
Because we conclude that the district court properly held that the Employees’ claims were time-
barred, we need not consider the Employees’ additional arguments.
   B. The Employees are not entitled to attorney fees and costs on appeal.
       The Employees argue that they are entitled to attorney fees and costs on appeal pursuant to
Idaho Code section 45-615(2). Section 45-615(2) requires that a “judgment [be] rendered. . . for
the plaintiff.” I.C. § 45-615(2). Because the Employees have not prevailed, they are not entitled to
attorney fees or costs.
       Micron is entitled to costs on appeal as a matter of right. I.A.R. 40(a).
                                         IV.     CONCLUSION
       The district court’s order granting summary judgment in favor of Micron is affirmed. Costs
are awarded to Micron.
       Chief Justice BEVAN, Justices BRODY, MOELLER and ZAHN CONCUR.




                                                  9